DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.
Response to Amendments
The Amendment filed 2/1/2022 has been entered. Claims 1, 8, 11, 20, and 22 were amended, claims 9-10 were canceled, and claim 23 was new. Thus, claims 1-8 and 11-23 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “an input device…configured to receive an input from a clinician” in claim 22 lines 1-3.
The limitation of “an input device…configured to receive an input from a clinician” in claim 22 lines 1-3 is being interpreted according to the Applicant’s specification para. [0061] as a keyboard, pointing device, microphone, joystick, scanner, tactile input device, motion sensor, or equivalent.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation “a condition” in line 3 is confusing, as it is unclear whether or not this is the same limitation as “a condition” previously clamed in claim 1. Moreover, the limitation "the scent of the anesthesia" is recited in line 3. There is insufficient 
Regarding claim 20, the limitation "the scent of the anesthesia" is recited in line 2. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether or not “the scent of the anesthesia” in line 2 is meant to be the same as, related to, or different from “ the first known scent” in line 4. Lastly, the limitation “a second known scent” in line 4 is confusing, as it is unclear whether or not this limitation is the same, related to, or different from “a scent agent".
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 11-14, 16, 18-19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandez (US 2016/0199602 A1).
Regarding claim 1, Fernandez discloses a system (adaptor for use with an anesthesia mask) (abstract) comprising: 
a face mask (mask 700) (Figs. 7-8) configured to cover at least one of a mouth and a nose of a patient (mask 700 covers oronasal region) (Figs. 7-8; para. [0059]) and having an inlet configured to receive a gas mixture comprising inhalational anesthetic (air communication port 702 which receives anesthesia gas) (Figs. 7-8; para. [0059]); 
at least one breathing sensor in fluid communication with the face mask and that is configured to detect breathing of the patient  (sensor module 710 with flow meter to detect patient breathing) (Figs. 7-8; para. [0061]); 
a display (display 12’ of computing device 12) (Figs. 5, 8); 
and a computing device (computing device 12) (Fig. 8; para. [0062]) comprising: at least one processor (processor of computing device 12) (para. [0043]), and a memory device (memory of computing device 12) (para. [0043]) operatively coupled to the processor and having instructions thereon that, when executed by the at least one processor (processor and memory of computing device 12 are used to execute programs for presenting the interactive media) (para. [0043], para. [0064]), cause the at least one processor to: 
cause the display to display a game (interactive media such as a game is displayed on the computing device 12 in step 907) (Figs. 8-9; para. [0065], para. [0072]), 

provide feedback to the patient based on the breathing patterns by causing a change to the game on the display in response to a change in the breathing patterns (interactive video game responds by providing visual feedback based on input signal 20’) (para. [0066]), 
and cause the display to change, upon a condition associated with administration of the inhalational anesthetic (interactive media 13 presents a notification to a user that the device is put into anesthesia mode; the notification can be visual) (para. [0050]), a visual scene within the game so that visual scene depicts an environment associated with a first known scent (a scene of fog in the game environment can have a correlative relationship to the inhalational anesthetic, which may possess an odor; the claimed first known scent may be the smell of the visual, in this case the fog, or the odor of the inhalational anesthetic) (para. [0050]).
Regarding claim 2, Fernandez discloses wherein the at least one breathing sensor comprises a flow meter or a microphone (sensor module 710 may comprise a microphone or flow meter) (para. [0061]).
Regarding claim 3, Fernandez discloses wherein the at least one breathing sensor comprises a flow meter and a microphone (sensor module can comprise both a microphone and a flow meter) (para. [0036]; para. [0061]).
Regarding claim 4, 
Regarding claim 11, Fernandez discloses a method comprising: 
detecting a breathing pattern of a patient (sensor module 710 detects breathing patterns such as breathing level, length, and intensity) (para. [0061]); 
delivering a gas mixture comprising an inhalational anesthetic to the patient through a face mask positioned over at least one of a mouth and a nose of the patient (mask 700 covers oronasal region; air communication port 702 of mask 700 receives anesthesia gas to deliver to a patient) (Figs. 7-8; para. [0059]); 
providing feedback on a display (breaths as control commands move a video game character) (paras. [0044-0045]) that instructs the patient to sequentially modify the breathing pattern to achieve a desired breathing pattern as the inhalational anesthetic is delivered (breaths as control commands encouraging a user to adopt desired breathing behavior when inhalation anesthetics are delivered) (para. [0045]); and
displaying on the display, upon a condition associated with administration of the inhalational anesthetic (interactive media 13 presents a notification to a user that the device is put into anesthesia mode; the notification can be visual) (para. [0050]), an environment associated with a first known scent (a scene of fog in the game environment can have a correlative relationship to the inhalational anesthetic, which may possess an odor; the claimed first known scent may be the smell of the visual, in this case the fog, or the odor of the inhalational anesthetic) (para. [0050]).
Regarding claim 12, 
Regarding claim 13, Fernandez discloses wherein providing feedback on the display device comprises providing feedback in the context of a game displayed on the display device as the patient participates in the game (interactive video game responds by providing visual feedback based on the input signal 20’ from the patient’s breathing to the computing device 12) (Figs. 8-9; para. [0066]).
Regarding claim 14, Fernandez discloses wherein providing feedback on the display device comprises providing the patient with a virtual item (patient awarded power ups for their performance) (para. [0047]).
Regarding claim 16, Fernandez discloses wherein the breathing sensor comprises a flow meter or a microphone (sensor module 710 may comprise a microphone or flow meter) (para. [0061]).
Regarding claim 18, Fernandez discloses wherein the breathing sensor comprises a flow meter (sensor module 710 may comprise a flow meter) (para. [0061]), and wherein detecting the breathing pattern of the patient comprises detecting a change in a pressure from the flow meter (flow meter functions be detecting differences in pressure) (para. [0038]).
Regarding claim 19, Fernandez discloses wherein the breathing sensor comprises a microphone (sensor module 710 may comprise a microphone) (para. [0061]), and wherein detecting the breathing pattern of the patient comprises detecting a change in audio data from the microphone (sensor module 710 detects breathing patterns of a user; microphone of sensor module 710 captures sounds produced by the user) (para. [0013], para. [0061]).
Regarding claim 22, Fernandez discloses further comprising an input device in communication with the computing device (computing device 12 can be interacted with by .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Fernandez as applied to claims 1 and 13 above or, in the alternative, under 35 U.S.C. 103 as obvious over Fernandez in view of Slepian (US 2018/0292888 A1).
Regarding claims 5 and 15, Fernandez discloses wherein the display comprises a virtual reality display (an interactive game on an electronic display can be considered virtual reality, as a user is performing physical actions to interact with a virtual product) (Fernandez; para. [0044]).
Alternatively, Slepian teaches a virtual reality game system for improving clinical outcomes (Slepian; Fig. 1; abstract; para. [0074]), which includes monitoring breathing (Slepian; para. [0041]), wherein the display comprises a virtual reality display (virtual environment 106 can include virtual reality goggles, helmet, wearable display, etc.) (Slepian; Fig. 1; para. [0020]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez as applied to claim 1 above, and further in view of Tiedje (US 2008/0276939 A1).
Regarding claim 6, Fernandez discloses the invention as previously claimed, but does not disclose wherein the memory device has further instructions thereon that, when executed by the at least one processor, cause the at least one processor to filter the outputs indicative of the breathing patterns of the patient to remove external noise.
However, Tiedje teaches a system for detecting breathing pattern changes (Tiedje; abstract) wherein the memory device has instructions thereon that, when executed by the at least one processor, cause the at least one processor to filter the outputs indicative of the breathing patterns of the patient to remove external noise (computational device filters flow signals in a noise reducing low-pass filer prior to analysis, and so must include programed instructions in order to perform the filtering) (Tiedje; para. [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fernandez memory device instructions to include filtering the outputs indicative of the breathing patterns of the patient to remove external noise, as taught by Tiedje, for the purpose of ensuring external noises, such as .
Claims 7 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Fernandez as applied to claims 1 and 12 above, and further in view of Lin et al. (US 2017/0075117 A1).
Regarding claim 7, Fernandez discloses the invention as previously claimed, including a first mode that displays the game (interactive media, which is a game, is displayed on the screen of a computing device 12) (Fernandez; Figs. 8-9; para. [0065], para. [0072]), but does not disclose further comprising a camera, wherein the display is selectively changeable between a first mode that displays the game and a second mode that displays images captured by the camera in real time.
However, Lin teaches a sedentary virtual reality system which includes displaying a video game (Lin; abstract; para. [0080]), including a camera (camera capable of capturing live images) (Lin; para. [0007]), wherein the display is selectively changeable between a first mode that displays the game (virtual reality viewing mode, which can include viewing a game) (Lin; para. [0080]) and a second mode that displays images captured by the camera in real time (real-world viewing mode) (Lin; para. [0009], para. [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fernandez system to include a camera, wherein the display is selectively changeable between a first mode that displays the game and a second mode that displays images captured by the camera in real time, as taught by Lin, for the purpose of preventing motion sickness and allowing a user to be provided with real-world contextual awareness (Lin; para. [0044]).
Regarding claim 21, Lin teaches further comprising displaying, on the display, a real time image captured on a camera that is coupled to the display (real-world viewing mode displays real images on the display, the real images having been captured by the camera) (Lin; para. [0009], para. [0080]).
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez as applied to claims 1 and 13 above, and further in view of George (US 2,067,120) and Fateh (US 2017/0112667 A1).
Regarding claim 8, as best understood, Fernandez discloses the invention as previously claimed, but does not disclose further comprising a scent agent delivery unit, wherein the scent agent delivery unit is configured to release a scent agent into the face mask in response to a condition, wherein the scent agent is different from the scent of the anesthesia, and wherein the condition comprises the display changing a visual scene within the game so that the visual scene depicts an environment associated with a second known scent that is different than the first known scent.
However, George teaches an inhaler for nitrous oxide gas anesthesia (George; page 1, left column, lines 1-3, 15-20), wherein the anesthesia gas is impregnated with a fragrance which renders the gas pleasant to breath (George; page 2, left column, lines 6-10), although it is silent as to the mechanism used to add the fragrance to the anesthetic gas. Moreover, Fateh teaches a head mounted display for treatments with a nose or mouth mask 604 (Fateh; Fig. 6; abstract) including a scent agent delivery unit, wherein the scent agent delivery unit is configured to release a scent agent into the face mask (a mask has a fluid reservoir stores scented gas fluid to dispense) (Fateh; claims 5-6) in response to a condition, and wherein the condition comprises 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fernandez device to include a scent agent delivery unit, wherein the scent agent delivery unit is configured to release a scent agent into the face mask in response to a condition, as taught by George and Fateh, for the purpose of rendering the anesthesia gas pleasant to breath (George; page 2, left column, lines 6-10) as well as for the purpose of for the purpose of enriching a patent’s virtual experience with additional sensory stimuli (Fateh; para. [0052]).
With this modification, the modified Fernandez invention would thus teach a scent agent delivery unit, wherein the scent agent delivery unit is configured to release a scent agent into the face mask (a mask has a fluid reservoir stores scented gas fluid to dispense) (Fateh; claims 5-6) in response to a condition (in Fernandez, the anesthetic is administered when medical staff activate the “anesthesia mode” and administer anesthesia, and in this mode a game displays simulated user interaction and other visual graphics) (Fernandez, para. [0046]), wherein the scent agent is different from the scent of the anesthesia (the anesthesia gas is impregnated with a fragrance; the fragrance would have a different scent than the anesthetic in order to make the anesthetic gas pleasant to breath) (George; page 2, left column, lines 6-10), and wherein the condition comprises the display changing a visual scene within the game so that the visual scene depicts an environment associated with a second known scent (Fernandez 
Regarding claim 20, as best understood, the modified Fernandez invention teaches further comprising delivering a scent agent to the face mask (a mask has a fluid reservoir stores scented gas fluid to dispense to a user) (Fateh; claims 5-6), wherein the scent agent is different from the scent of the anesthesia (the anesthesia gas is impregnated with a fragrance; the fragrance would have a different scent than the anesthetic in order to make the anesthetic gas pleasant to breath) (George; page 2, left column, lines 6-10), and wherein the scent agent is delivered to the face mask when a visual scene on the display depicts an environment associated with a second known scent (Fernandez interactive media 13 presents a notification regarding the upcoming delivery of anesthetic to a patient via a scene of fog in the game environment; George teaches a pleasant scent is administered with the anesthetic; in Fateh, the pleasant scent delivered would have to match the visual displayed in order to make sense to a patient, thus the visual would have to change to a beach when the pleasant scent of salt and tropical flowers is dispensed; a fog environment and beach environment are not mutually .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez as applied to claim 16 above, and further in view of Finlay et al. (US 2009/0285763 A1).
Regarding claim 17, Fernandez discloses the invention as previously claimed, including wherein the breathing sensor comprises a flow meter (sensor module 710 with flow meter to detect patient breathing) (Fernandez; Figs. 7-8; para. [0061]) wherein detecting the breathing pattern of the patient comprises detecting a change from the flow meter (sensor module 710 detects breathing patterns such as breathing level, length, and intensity) (Fernandez; para. [0061]), but does not teach detecting a flow rate from the flow meter.
However Finlay teaches a system with a facemask for delivering an aerosol drug (Finlay; Fig. 11; abstract) which measures a patient’s inhalation flow (Finlay; para. [0103]) including detecting a flow rate from the flow meter (flow meter measures inhalation flow rate) (Finlay; para. [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fernandez system by substituting in the Finlay flow meter in place of the Fernandez flow meter, such that the system can detect a flow rate from the flow meter as taught by Finlay, as this is a simple substitution of known flow meters which one of ordinary skill in the art could reasonably expect to function similarly well in detecting flow.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez as applied to claim 1 above, and further in view of Jin et al. (US 2018/0071425 A1).
Regarding claim 23, Fernandez discloses the invention as previously claimed, but does not disclose wherein the first known scent is gasoline or exhaust from a rocket launch.
However, Fernandez teaches that there may be a plurality of video games from which a patient can select for the interactive media (Fernandez; para. [0051]), and that an inhaled anesthetic can have an unpleasant smell with the video game notifying a patient of the incoming unpleasant smell through a visual such as fog (Fernandez; para. [0050]). Furthermore, Jin teaches a system and method for digitally creating new scents or dispensing gas (Jin; abstract) wherein a videogame might be programmed to release a sulfurous scent when a rocket is launched (Jin; para. [0178]), thereby linking an unpleasant known scent to a rocket launch visual in a videogame.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fernandez visual scene depicting an environment associated with the first known scent to be a rocket launch associated with an unpleasant sulfurous scent, as suggested by Fernandez and Jin, for the purpose of providing a patient with an alternative videogame option (other than the game with fog taught by Fernandez) to select from, thereby giving a patient more control over their experience, which still provides a visual notification (i.e. rocket launch exhaust) to associate with the unpleasant odor of the inhaled anesthetic (i.e. the patient knows rocket exhaust would smell unpleasant, and thus the visual of a rocket launching would notify the patient of the unpleasant smell of the inhaled anesthetic). 
Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but they are not persuasive. 
On page 7 in the second paragraph of the Applicant’s remarks, the Applicant argues that the drawings have been amended to overcome the drawing objections of the previous office action. The Examiner agrees, and has thus withdrawn those drawing objections. 
On page 7 in the last paragraph of the Applicant’s remarks, the Applicant argues that the limitation of the “input device” should not be interpreted under 35 U.S.C. 112(f) as it does not use the term “means” or “step” and thus the “input device” has a definite meaning. However, the Examiner respectfully disagrees. The term “device” is a generic placeholder term that does not provide any structure for performing the claimed function of “configured to receive an input from a clinician” in claim 22. Therefore, the limitation must be interpreted under 35 U.S.C. 112(f) as detailed above, and the Examiner must turn to the Applicant’s specification to find the structures used to accomplish the claimed function. Thus, the interpretation of this limitation under 35 U.S.C. 112(f) is being maintained. 
On page 8 in the “Rejection Under 35 U.S.C. 112(b)” section of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those rejections. However, the amendments to the claims have raised new 35 U.S.C. 112(b) issues as detailed in the 35 U.S.C. 112(b) rejections above.
On page 10 in the second paragraph of the Applicant’s remarks, the Applicant argues that fog is not associated with a known scent so a user would not associate for with the 
On page 10 in the third paragraph of the Applicant’s remarks, the Applicant argues the Examiner admits Fernandez fails to disclose displaying a visual scene corresponding with a known scent, thus Fernandez cannot teach claims 1 and 11. However, the Examiner respectfully disagrees. The Applicant is referring to the previous final office action in response to claims filed on 6/16/2021. As noted in the final office action, there were indefiniteness 35 U.S.C. 112(b) rejections with regards to whether “a scent agent” was the same as “a known scent”, and the Examiner, to their best understanding of the claimed invention, interpreted the scent agent and known scent as the same limitation. With the current set of amended claims, it now appears to the Examiner that the scent agent and first known scent are different limitations, and the 
On page 10 in the last three paragraphs and  on page 11 in the first two paragraphs of the Applicant’s remarks, the Applicant argues that Fateh and Tomono cannot be used to teach the claims invention of claims 1 and 11. However, as the Examiner is not using the Fateh and Tomono references to teach the claims 1 and 11 in the current office action, this argument is considered moot. 
Applicant’s arguments on page 11 in the second-to-last paragraph with respect to claims 8 and 20 have been considered but are moot in view of new grounds of rejection with the new additional George reference being used in the current rejection as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785